Name: Commission Regulation (EEC) No 1001/89 of 18 April 1989 amending Regulation (EEC) No 2470/88 opening an invitation to tender for the refund for the export of common wheat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 107/12 Official Journal of the European Communities 19. 4. 89 COMMISSION REGULATION (EEC) No 1001/89 of 18 April 1989 amending Regulation (EEC) No 2470/88 opening an invitation to tender for the refund for the export of common wheat HAS ADOPTED THIS REGULATION : Article 1 1 . Article 1 (2) of Regulation (EEC) No 2470/88 is hereby replaced by the following : '2. The invitation to tender shall relate to common wheat for export to the countries in zones I , II , III , IV, V, VI, VII and VIII, the German Democratic Republic and the Canary Islands.' 2 . The heading of the Annex to Regulation (EEC) No 2470/88 is hereby replaced by the following : 'Weekly invitation to tender for the refund for the export of common wheat to countries in zones I, II, III, IV, V, VI, VII and VIII, the German Democratic Republic and the Canary Islands.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 166/89 (2), Having regard to Regulation (EEC) No 2746/75 of the Council of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2470/88 (4), as amended by Regulation (EEC) No 409/89 Q, opens an invitation to tender for the refund for the export of common wheat to countries in zones I, II, excluding the Soviet Union, III , excluding the Soviet Union, IV, V, VI, VII and VIII, the German Democratic Republic and the Canary Islands ; whereas, given the present situation the Soviet Union should be included in the destinations for this invitation to tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 20, 25 . 1 . 1989, p. 16. O OJ No L 281 , 1 . 11 . 1975, p. 78 . (4) OJ No L 213, 6 . 8 . 1988, p. 7. Is) OJ No L 46, 18 . 2. 1989, p. 19 .